Citation Nr: 1104360	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for chloracne, to include as 
secondary to in-service herbicide exposure.

2.	Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

During the pendency of the appeal, in a January 2008 rating 
decision, the RO assigned an increased evaluation of 50 percent 
effective July 29, 2005 for the Veteran's service-connected PTSD.  
The Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a claim 
remains in controversy where less than the maximum benefit is 
allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board further notes that in his September 2007 VA Form 9 the 
Veteran requested a Board hearing, but in a March 2009 statement 
he withdrew the request.  Accordingly, the appellant's request 
for a hearing is considered to be withdrawn.  38 C.F.R. § 
20.704(e) (2010).

Additional evidence was received by the Board in January 2011 and 
the Veteran waived RO jurisdiction over this evidence.  

The issue of entitlement to service connection for chloracne is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's PTSD has 
been manifested by: intrusive thoughts from the war, nightmares 
and other sleep disturbances, an exaggerated startle response, 
feelings of guilt, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for the 
Veteran's PTSD have not been met at any point throughout the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  When VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of the appeal, the VCAA notice requirements 
were interpreted as follows.  For an increased compensation 
claim, the veteran must be notified that he must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(Vazquez-Flores I).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require 'daily life' evidence for proper claim adjudication.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(Vazquez-Flores II) (vacating and remanding in part Vazquez-
Flores I).  Most recently, the Court clarified that the notice 
must advise the veteran to submit evidence demonstrating the 
effect that the worsening of his disability has on his 
employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. 
App. October 22, 2010) (Vazquez-Flores III).  

The notice requirements were met in this case by letters sent to 
the Veteran in July 2006 and June 2008.  These letters advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for obtaining 
specified types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also 
advised the Veteran of how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the claims file.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in October 2005 
and August 2006 to determine the severity of his PTSD.  These 
opinions were rendered by medical professionals following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid 
factual foundations and reasoned bases for the conclusions that 
were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the 
Board finds that the examinations are adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).
Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

PTSD

In a November 2005 rating decision, the Veteran was awarded 
service connection for PTSD and assigned an initial 30 percent 
evaluation as of July 29, 2005.  He did not appeal this decision.  
See May 2006 report of contact.  In September 2006, the RO denied 
an increased rating in excess of 30 percent for PTSD.  The 
Veteran appealed this decision to the Board.  During the pendency 
of the appeal, in a January 2008 rating decision, the Veteran was 
assigned a 50 percent rating evaluation effective July 29, 2005.  
The Veteran argues that he should have had a higher evaluation 
throughout the appeal period.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereo-typed speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

As noted above, the Veteran was afforded two VA examinations, one 
in October 2005 and one in August 2006, to determine the severity 
of his PTSD.  At both examinations, the Veteran reported he had 
flashbacks of his time in Vietnam.  See also August 2007 
statement.  The Veteran also reported that he was jumpy and 
easily startled, especially if someone came up from behind him.  
At both examinations, he reported having sleeping problems, due 
to nightmares and thoughts about Vietnam.  See October 2005 and 
August 2006 VA examination reports.  In the August 2006 VA 
examination, the examiner also indicated that he had mild anxiety 
which occurred occasionally.  The August 2006 VA examiner 
reported the Veteran had unremarkable speech.  See also July 2005 
private treatment record.  The examiner also reported the Veteran 
had no impaired abstract thinking.  

The August 2006 VA examiner also indicated the Veteran had mild 
memory impairment.  The Veteran has further stated he forgets 
phone numbers, names, and completing tasks he is performing.  See 
August 2007 statement.  The Board notes that short and long term 
memory impairment is considered in the 50 percent rating 
criteria.
The Veteran has also supplied private treatment records for his 
PTSD.  These records also indicated that the Veteran reported 
flashbacks and anxiety when in crowded places.  See September 
2005 private treatment record.  The Veteran also reported feeling 
guilty about the events he experienced in Vietnam and the fact 
that he came home.  See July 2005 private treatment record and 
August 2007 statement.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's level of social and occupational impairment or PTSD 
symptomatology most closely approximates a 70 percent evaluation 
or higher.  The Veteran does not overall have the symptoms 
ordinarily associated with a greater or "serious" condition.

In this regard, the Board notes the Veteran reported that at 
night he checked and rechecked his locks and doors as a habit.  
See e.g., August 2006 VA examination.  However, although this 
interferes with the Veteran's ability to sleep through the night, 
the Board will evaluate his entire symptomatology when 
determining the appropriate evaluation.

The Board also noted that the Veteran reported a road rage 
incident in a May 2007 private treatment record.  However, the 
Veteran stated that although there was an altercation with 
another driver, he was able to pull things together and avoid a 
physical fight.  In an August 2007 statement the Veteran also 
indicated that he works to control his rage issues.  While this 
could be a symptom of impaired impulse control, the Board will 
review all treatment records and VA examinations as a whole 
before making an evaluation determination.

Neither the VA examiners nor the private treatment records 
reported that the Veteran neglected his personal appearance or 
hygiene.  Furthermore, the Veteran did not report that he 
suffered from spatial disorientation or that he could not perform 
his activities of daily living.  The October 2005 VA examiner 
specifically noted the Veteran was very good with spatial 
relationships.  The treatment records also indicated the Veteran 
was not in danger of hurting himself or others.  See e.g., August 
2006 VA examination.  Neither VA examiner nor private treatment 
records found that the Veteran had thoughts of suicide or 
homicide, or that he suffered from delusions or hallucinations.

With regard to social and occupational functioning, it has been 
noted that the Veteran had some problems with previous co-workers 
and supervisors before he retired in 1999.  The Board notes that 
the May 2007 private treatment record reported the Veteran had 
problems getting along with authority figures which had lead to 
verbal altercations.  However, the Veteran had previously 
reported that since he retired he really enjoyed doing farm work 
and being on a tractor.  See e.g., September 2005 private 
treatment record.  Both VA examiners reported that although the 
Veteran was divorced he had a good relationship with his ex-wife, 
daughter, and grandson.  See October 2005 and August 2006 VA 
examination reports.  As far as social relationships, the Veteran 
has stated he prefers to be alone and has somewhat built a wall 
around him.  See e.g., September 2007 statement.  Although 
impaired relationships can be a symptom which could warrant a 
higher evaluation, the Board looks to the Veteran's entire 
symptomatology when determining the appropriate evaluation.  
Furthermore, difficulty in establishing and maintaining effective 
work and social relationships is considered in the 50 percent 
rating criteria.

Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, it concludes that 
the Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 50 percent evaluation.

Also of record are the Veteran's Global Assessment of Functioning 
(GAF) scores.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) contemplates that the GAF 
scale will be used to gauge a person's level of functioning at 
the time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the need 
for treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not to 
be viewed outside the context of the entire record.  Therefore, 
they will not be relied upon as the sole basis for an increased 
disability rating.

A private treatment record from July 2005 indicated the Veteran's 
GAF score should be assigned at 40-50 at worst (emphasis 
supplied).  At the October 2005 VA examination the Veteran was 
assigned a GAF score of 60.  At the August 2006 VA examination, 
the Veteran was assigned a GAF score of 58.  A May 2007 private 
treatment record assigned the Veteran a GAF score of 45.  A GAF 
score of 41-50 is assigned for serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.  GAF scores 
ranging between 51 and 60 indicate some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Given the Veteran's symptoms of intrusive thoughts 
from the war, nightmares and other sleep disturbances, an 
exaggerated startle response, feelings of guilt, and difficulty 
in establishing and maintaining effective work and social 
relationships, both VA examiners found the Veteran had moderate 
symptoms of PTSD.  In viewing the evidence of record in its 
entirety, the Board finds that the Veteran's overall disability 
picture most closely approximate that contemplated by a 50 
percent evaluation.

The Board acknowledges that there are private treatment records 
which assign the Veteran a lower GAF score than the VA examiners, 
as noted above.  However, in reviewing the records, the Board 
notes that the Veteran's symptoms of PTSD have been consistent 
throughout the appeal period.  Regardless, the GAF score will not 
be relied upon as the sole basis for an increased disability 
rating.  Instead, the Board has considered the entire claims 
file, including the VA examinations, private treatment records, 
and VA treatment records.  In reviewing all this evidence, the 
Board concludes the Veteran's PTSD has manifested in consistent 
symptomatology throughout the appellate timeframe warranting a 50 
percent rating.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 50 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his PTSD 
warrants an evaluation greater than 50 percent.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.130 with respect to determining the 
severity of his service-connected PTSD.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above 
supports no more than a 50 percent evaluation throughout the 
appeal period.  The Board acknowledges that the evidence of 
record demonstrates that the Veteran has some more serious 
symptoms such as obsessional rituals, and previous problems in 
work relationships, but his overall disability picture does not 
warrant a higher rating in excess of 50 percent.  In reaching its 
decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than 50 percent, and therefore, does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities on 
appeal with the established criteria found in the rating schedule 
for these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent, or any, hospitalizations for his PTSD.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to his PTSD as the Veteran indicated he opted for 
an early retirement in 1999.

The Veteran contends he has intrusive thoughts from the war, 
nightmares and other sleep disturbances, an exaggerated startle 
response, feelings of guilt, and difficulty in establishing and 
maintaining effective work and social relationships.  As noted 
above, however, this amount of functional limitation has already 
been contemplated.  There is no evidence in the medical records 
of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is 
denied.


REMAND

The Veteran contends that his chloracne is the result of exposure 
to Agent Orange while in-service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed to a herbicide agent during such 
service, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service. 38 U.S.C.A. § 1116.  Pursuant to 38 C.F.R. § 3.309(e), 
chloracne or other acne form disease consistent with chloracne; 
Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), manifested to 
a degree of 10 percent at any time after service shall be service 
connected, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, and the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied. 

For chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 percent 
or more within a year after the last date of exposure. 38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997). The Court has specifically held 
that the provisions of Combee are applicable in cases involving 
herbicide exposure. McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The Veteran had confirmed service in Vietnam from August 1966 to 
September 1967.  It is presumed that he was exposed to 
herbicides.  The Veteran's service treatment records indicate 
that he was treated for removal of a callus or wart on his left 
foot in March 1967.  Chloracne was not diagnosed during active 
duty or within one year of his herbicide exposure. 

The Board notes that the Veteran has been diagnosed with 
chloracne and he has provided a private statement which indicated 
his chloracne is related to service.  See April 2006 private 
treatment statement.

With regard to service connection claims, the Court held in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

Given the positive nexus of the Veteran's private physician, the 
presumed exposure to Agent Orange, and the diagnosis of chloracne 
(albeit decades after herbicide exposure), the Veteran should be 
afforded a VA examination.  The Board must remand for a VA 
examination to determine the etiology of any existing skin 
disabilities and whether they may be due to Agent Orange 
exposure.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of his chloracne.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review and the examination report should 
reflect that such a review was 
accomplished.  Any medical testing should 
be accomplished.  After reviewing the 
record and examining the Veteran, the 
examiner should identify the Veteran's 
current skin diagnoses.  In addition, an 
opinion should be provided as to whether 
it is at least as likely as not that any 
chloracne, or other acne form disease 
consistent with chloracne, is related to 
Agent Orange exposure, or any other 
incident of service.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  The 
examiner should also comment on the April 
2006 private statement which links the 
Veteran's chloracne to service.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

2.	After the above development is completed 
and any other development that may be 
warranted, the AOJ should consider all 
evidence and readjudicate the claim.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


